Name: Council Regulation (EEC) No 3642/85 of 19 December 1985 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 85 Official Journal of the European Communities No L 348/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3642/85 of 19 December 1985 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Article 14 of Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 1332/84 (4), provides that Member States may grant aid to recognized producers' organizations to encourage their formation and to facilitate their administrative operation ; Whereas Article 36 (2) of Regulation (EEC) No 1035/72 lays down the Community contribution to the aids granted by the Member States in accordance with Article 14 ; whereas, as a result of a copying error, the reference to Article 14 ( la) of the said Regulation was not amended and Article 14 (3) was not formally cited ; whereas , there ­ fore, in order to ensure that the Community share of these aids is paid, Article 36 (2) must be amended retroactively, ¢ HAS ADOPTED THIS REGULATION : Article 1 Article 36 (2) of Regulation (EEC) No 1035/72 is hereby replaced by the following : '2 . Fifty % of the amount of aids granted by Member States in accordance with Article 14 ( 1 ), (2) and (3) shall be reimbursed by the Guidance Section of the European Agricultural Guidance and Guarantee Fund. The Council , acting on a proposal from the Commis ­ sion and in accordance with the voting procedure laid down in Article 43 (2) of the Treaty shall adopt detailed rules for the application of this paragraph.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Jounal of the European Communities. It shall apply from 1 June 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1985 . For the Council The President M. FISCHBACH (') OJ No C 286, 9 . 11 . 1985, p. 5 . (2) Opinion delivered on 12. 12. 1985 (not yet published in the Official Journal). O OJ No L 118 , 20 . 5. 1972, p. 1 . (4) OJ No L 130, 16 . 5 . 1984, p. 1 .